Citation Nr: 0205407	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  02-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an extension of a delimiting date.  

(The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a low back disorder and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for residuals of a head 
injury, to include a cysto-tumor and papilledema of the eyes 
are the subject of a separate decision.) 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

REMAND

The appellant had active duty for training (ADCUTRA) from 
June 1982 to October 1982 and from March 2 to 16, 1985.  She 
also had periods of inactive duty for training (INACDUTRA) 
including a period from December 13 to 15, 1985, and in 
January 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

A July 2000 RO decision denied an extension of a delimiting 
date and from the record it appears that the appellant was 
notified of this in March 2001.  Thereafter, a VA Form 9 was 
received in December 2001 which addressed this matter and 
this may be construed as a timely notice of disagreement 
(NOD), initiating an appeal as to that denial.  The record 
does not reflect the RO has issued a statement of the case 
(SOC) addressing this matter; therefore, the Board finds this 
issue must be remanded to the RO for appropriate development.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should verify that a timely 
appeal has been initiated from a denial 
of entitlement to extension of a 
delimiting date.  

2.  Then, if a timely appeal has in fact 
been initiated, the RO must issue an SOC 
as to the issue of entitlement to an 
extension of a delimiting date, and allow 
the appellant the requisite period of 
time for a response.  

3.  Thereafter, if an appeal is perfected 
as to this matter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to ensure 
due process of law.  No action by the 
veteran is required, until he is so 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


